     Case 2:19-cv-04507-DGC-JZB Document 122 Filed 05/10/21 Page 1 of 2




 1    WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9
10   Damian Dudley,                                   No. CV-19-04507-PHX-DGC (JZB)
11                        Plaintiff,                   ORDER
12   vs.
13   Corizon Health Services, et al.,
14                        Defendants.
15
16          Pursuant to Rule 72 of the Federal Rules of Civil Procedure, Plaintiff objects to
17    Magistrate Judge John Boyle’s order denying his motion to compel. Docs. 83, 88, 92.
18    The Court will affirm the order.
19          A.     Standard of Review.
20          The Court may refer nondispositive pretrial matters to a magistrate judge to hear
21    and decide. See Fed. R. Civ. P. 72(a); LRCiv 72(a); 28 U.S.C. § 636(b)(1)(A). A party
22    may file objections to the magistrate judge’s order within 14 days after being served with
23    a copy. Id. The Court must consider timely objections and modify or set aside any part
24    of the order that is “clearly erroneous or contrary to law.” Id.; see Bhan v. NME Hosps.,
25    Inc., 929 F.2d 1404, 1414 (9th Cir. 1991) (a “magistrate’s decision on a nondispositive
26    issue will be reviewed by the district judge under the clearly erroneous standard”);
27    Mueller v. Dep’t of Pub. Safety, No. CV 17-00571 HG-WRP, 2020 WL 557519, at *3 (D.
28    Haw. Feb. 4, 2020) (same).


                                                  1
     Case 2:19-cv-04507-DGC-JZB Document 122 Filed 05/10/21 Page 2 of 2




 1          B.     Discussion.
 2          Plaintiff moved to compel the Arizona Department of Corrections (“ADOC”) to
 3    produce his medical records. Doc. 83. Defendant Corizon Health Services responded to
 4    the motion, explaining that the ADOC had made the medical records available to
 5    Defendant electronically, the records were in the process of being organized and prepared
 6    for disclosure, and the records would be produced to Plaintiff within two weeks (the last
 7    week of December 2020 or the first week of January 2021). Doc. 84. In light of those
 8    representations, Judge Boyle denied the motion to compel as moot on January 8, 2021.
 9    Doc. 88.
10          Plaintiff objects to Judge Boyle’s statement that no reply had been filed, noting
11    that he filed a reply within seven days of being served with Defendant’s response.
12    Doc. 92 at 2 (citing the “prison mailbox rule”).1 Plaintiff asserted in the reply that he
13    should not receive the medical records through disclosure by Defendant given that he had
14    subpoenaed the records from ADOC. Doc. 91 at 2. But Plaintiff does not dispute that
15    ADOC provided the records to Defendant as stated in the response (see id.), nor does he
16    contend that he never received the records. Judge Boyle’s order denying the motion to
17    compel as moot is not clearly erroneous or contrary to law. The Court therefore will
18    affirm the order. See Fed. R. Civ. P. 72(a); 28 U.S.C. § 636(b)(1)(A).
19          IT IS ORDERED that Judge Boyle’s order denying Plaintiff’s motion to compel
20    (Docs. 83, 88) is affirmed.
21          Dated this 10th day of May, 2021.
22
23
24
25
26
27
            1
               The reply was received in the Clerk’s office on Thursday, January 7, 2021, and
28    filed on the docket the following Monday. See Doc. 91.


                                                  2
